—Appeal from a judgment of the Supreme Court (Duskas, J.), entered May 7, 1993 in St. Lawrence County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition due to petitioner’s failure to exhaust his administrative remedies.
Supreme Court correctly concluded that petitioner failed to exhaust his administrative remedies with respect to his request to annul respondent’s decision to discontinue petitioner’s public assistance. Petitioner never sought administrative review of the decision prior to commencing this proceeding although such a procedure was available to him by statute.
Crew III, J. P., Casey, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.